Pee Oubiam.
This is an appeal from a final judgment made and entered in the district court of G-allatin county upon the dismissal of an appeal to that court from the justice of the peace' court.. Section 1196 of the .Code of Civil Procedure specifies the papers which constitute the judgment roll. Section 1736 of the same Cbde provides that on an appeal from a final judgment the appellant must furnish the court with a copy of the notice of appeal, of the judgment roll, and of any bill of except tions or statement in the ease upon which the appellant relies. The transcript on appeal in this case contains no copy of any’ complaint, summons, proof of service, or of any other pleadings in the cause. There is therefore no judgment roll, within the meaning of Section 1196, supra. The provisions of Section 1736 are mandatory, and without the judgment roll this court has no jurisdiction to consider an appeal from a final judgment.
The appeal is therefore dismissed.

Dismissed.